Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Joseph Mencher, Reg. No. 56,822 on 02/07/2022.

The listing of claims below will replace all prior versions and listings of claims in the application:

Claim 1.	(Currently Amended) A resource reservation system, comprising:
a resource reservation device;
a processing system;
a switch device that is coupled to the processing system and the resource reservation device; and 
a data storage module that is coupled to the switch device that includes:
a plurality of data storage devices; and

retrieve data storage device attributes from each of the plurality of data storage devices that identify data storage performance capabilities for each of the plurality of data storage devices and that include at least a first data storage device attribute and a second data storage device attribute, wherein the first data storage device attribute is based at least on: 
a channel throughput for at least one connection between the switch device and at least one of the plurality of data storage devices; 
an aggregated throughput of the plurality of data storage devices; and 
an aggregated minimum Input/Output Operations Per Second (IOPS) for the plurality of data storage devices;
determine a plurality of data storage partitions that are each provided by a subset of the plurality of data storage devices, wherein the second data storage device attribute is based at least on:
a throughput of at least one of the plurality of data storage partitions;
a number of the plurality of data storage partitions; and
a priority for each of the plurality of data storage partitions;
determine, for each of the plurality of data storage partitions, a minimum data storage partition performance for that data storage partition and
identify, to the resource reservation device, the minimum data storage partition performance for each of the plurality of data storage partitions, 
wherein the resource reservation device is configured to: 
identify a plurality of workloads that will be performed by the processing system; and
reserve, for each of the plurality of workloads based on the minimum data storage partition performance for each of the plurality of data storage partitions, data storage space that is included in at least one of the plurality of data storage partitions and that satisfies workload performance requirements for that workload, and
wherein the processing system is configured to:
perform a first workload that utilizes first data storage space that was reserved based on a first minimum data storage partition performance for a first data storage partition satisfying a first workload performance requirement for the first workload; and
perform a second workload that utilizes second data storage space that was reserved based on a second minimum data storage partition performance for a second data storage partition satisfying a second workload performance requirement for the second workload. 

perform the first workload that utilizes: 
the first data storage space that was reserved based on the first minimum data storage partition performance for the first data storage partition satisfying the first workload performance requirement for the first workload; and
third media space that was reserved based on a third minimum data storage partition performance for a third data storage partition satisfying the first workload performance requirement for the first workload.
Claim 3.	(Previously Presented) The system of claim 1, wherein the plurality of data storage devices are each provided one of: a storage device or a memory device.
Claim 4.	(Previously Presented)  The system of claim 1, wherein the data storage controller is configured to:
detect a change associated with the plurality of data storage partitions that are included in the data storage module; and
update, based on the change associated with at least one of the plurality of data storage partitions that are included in the data storage module, the minimum data storage partition performance for each of the at least one of the plurality of data storage partitions.
Claim 5.	(Currently Amended) The system of claim 1, wherein the data storage device attributes further include 
plurality of data storage devices are each provided one of a Hard Disk Drive (HDD) storage device, a Solid State Drive (SSD) storage device, a Non-Volatile Memory express (NVMe) storage device, a persistent MEMory (PMEM) storage device, and a Storage Class Memory (SCM) storage device
Claim 7.	(Currently Amended) The system of claim 1, wherein the data storage device attributes used to determine the minimum data storage partition performance for each of the plurality of data storage partitions further include worst case data storage device attributes for each of the plurality of data storage devices.
Claim 8.	(Currently Amended)  An Information Handling System (IHS), comprising:
a Hyper-Converged Infrastructure (HCI) system including:
at least one HCI processing system; and
at least one HCI memory system that is coupled to the at least one HCI processing system and that includes instructions that, when executed by the at least one HCI processing system, cause the at least one HCI processing system to run a data storage controller engine that is configured to:
retrieve data storage device performance attributes from each of a plurality of data storage devices in a data storage module, wherein the data storage device performance attributes include at least a first data storage device performance attribute and a second data storage device performance attribute, wherein the first data storage device performance attribute is based at least on: 
a channel throughput for at least one connection between a switch device and at least one of the plurality of data storage devices; 
an aggregated throughput of the plurality of data storage devices; and 
an aggregated minimum Input/Output Operations Per Second (IOPS) for the plurality of data storage devices;
determine a plurality of data storage partitions that are each provided by a subset of the plurality of data storage devices, wherein the second data storage device performance attribute is based at least on:
a throughput of at least one of the plurality of data storage partitions;
a number of the plurality of data storage partitions; and
a priority for each of the plurality of data storage partitions;
determine, for each of the plurality of data storage partitions, a minimum data storage partition performance for that data storage partition based the data storage performance attributes for the subset of the plurality of data storage devices that provide that data storage partition; and 
identify the minimum data storage partition performance for each of the plurality of data storage partitions to a Hyper-Converged Infrastructure (HCI) resource reservation system; and

at least one HCI resource reservation processing system; and
at least one HCI resource reservation memory system that is coupled to the at least one HCI resource reservation processing system and that includes instructions that, when executed by the at least one HCI resource reservation processing system, cause the at least one HCI resource reservation processing system to run an HCI resource reservation engine that is configured to: 
identify a plurality of workloads that will be performed by the HCI system; and
reserve, for each of the plurality of workloads based on the minimum data storage partition performance for each of the plurality of data storage partitions, data storage space that is included in at least one of the plurality of data storage partitions that satisfies workload performance requirements for that workload,
wherein the at least one HCI memory system includes instructions that, when executed by the at least one HCI processing system, cause the at least one HCI processing system to run a plurality of workload engines that are configured to:
perform a first workload that utilizes first data storage space that was reserved based on a first minimum data storage partition performance for a first data storage partition satisfying a first workload performance requirement for the first workload; and
perform a second workload that utilizes second data storage space that was reserved based on a second minimum data storage partition performance for a 
Claim 9.	(Previously Presented) The IHS of claim 8, wherein the plurality of workload engines that are configured to:
perform the first workload that utilizes: 
the first data storage space that was reserved based on the first minimum data storage partition performance for the first data storage partition satisfying the first workload performance requirement for the first workload; and
third media space that was reserved based on a third minimum data storage partition performance for a third data storage partition satisfying the first workload performance requirement for the first workload.
Claim 10.	(Previously Presented) The IHS of claim 8, wherein the plurality of data storage devices are each provided one of: a storage device or a memory device.
Claim 11.	(Previously Presented) The IHS of claim 8, wherein the data storage controller engine is configured to:
detect a change associated with the plurality of data storage partitions that are included in the data storage module; and
update, based on the change associated with at least one of the plurality of data storage partitions that are included in the data storage module, the minimum data storage partition performance for each of the plurality of data storage partitions.
Claim 12.	(Currently Amended) The IHS of claim 8, wherein the data storage performance attributes further include 
Claim 13.	(Currently Amended) The IHS of claim 8, wherein the plurality of data storage devices are each provided one of a Hard Disk Drive (HDD) storage device, a Solid State Drive (SSD) storage device, a Non-Volatile Memory express (NVMe) storage device, a persistent MEMory (PMEM) storage device, and a Storage Class Memory (SCM) storage device
Claim 14.	(Currently Amended) The IHS of claim 8, wherein the data storage performance attributes used to determine the minimum data storage partition performance for each of the plurality of data storage partitions further include worst case data storage performance attributes for each of the plurality of data storage devices.
Claim 15.	(Currently Amended) A method of performance-based resource reservation for workloads, comprising:
retrieving, by a data storage controller device included in a data storage module, data storage performance attributes from each of a plurality of data storage devices in the data storage module, wherein the data storage device performance attributes include at least a first data storage device performance attribute and a second data storage device performance attribute, wherein the first data storage device performance attribute is based at least on: 
a channel throughput for at least one connection between a switch device and at least one of the plurality of data storage devices; 
an aggregated throughput of the plurality of data storage devices; and 
an aggregated minimum Input/Output Operations Per Second (IOPS) for the plurality of data storage devices;
determining, by the data storage controller device, a plurality of data storage partitions that are each provided by a subset of the plurality of data storage devices, wherein the second data storage device performance attribute is based at least on:
a throughput of at least one of the plurality of data storage partitions;
a number of the plurality of data storage partitions; and
a priority for each of the plurality of data storage partitions;
determining, by the data storage controller device for each of the plurality of data storage partitions, a minimum data storage partition performance for that data storage partition based the data storage performance attributes for the subset of the plurality of data storage devices that include that data storage partition; 
identifying, by the data storage controller device, the minimum data storage partition performance for each of the plurality of data storage partitions to a Hyper-Converged Infrastructure (HCI) resource reservation system;
identifying, by the HCI resource reservation system, a plurality of workloads that will be performed by a processing system;
reserving, by the HCI resource reservation system for each the plurality of workloads based on the minimum data storage partition performance for each of the plurality of data storage partitions, data storage space that is included in at least one of the 
performing, by the processing system, a first workload that utilizes first data storage space that was reserved based on a first minimum data storage partition performance for a first data storage partition satisfying a first workload performance requirement for the first workload; and
performing, by the processing system, a second workload that utilizes second data storage space that was reserved based on a second minimum data storage partition performance for a second data storage partition satisfying a second workload performance requirement for the second workload.
Claim 16.	(Previously Presented)  The method of claim 15, further comprising:
performing, by the processing system, the first workload that utilizes:
the first data storage space that was reserved based on the first minimum data storage partition performance for the first data storage partition satisfying the first workload performance requirement for the first workload; and
the third data storage space that was reserved based on a third minimum data storage partition performance for a third data storage partition satisfying the first workload performance requirement for the first workload.
Claim 17.	(Previously Presented) The method of claim 15, further comprising:
storing, by the data storage controller device, a log that includes the minimum data storage partition performance for each of the plurality of data storage partitions.
Claim 18.	(Previously Presented)  The method of claim 15, further comprising:

updating, by the data storage controller device based on the change associated with at least one of the plurality of data storage partitions that are included in the data storage module, the minimum data storage partition performance for each of the at least one of the plurality of data storage partitions.
Claim 19.	(Currently Amended) The method of claim 15, wherein the plurality of data storage devices are each provided one of a Hard Disk Drive (HDD) storage device, a Solid State Drive (SSD) storage device, a Non-Volatile Memory express (NVMe) storage device, a persistent MEMory (PMEM) storage device, and a Storage Class Memory (SCM) storage device
Claim 20.	(Currently Amended) The method of claim 15, wherein the performance attributes used to determine the minimum data storage partition performance for each of the plurality of data storage partitions further include worst case data storage performance attributes for each of the plurality of data storage devices.

Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.



Reasons for Allowance
Claims 1-20 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art. 
Beeson et al. (US 2015/0160891) disclose reserving data storage media and device regions to meet minimum performance level for the system.

Shekar et al. (US 2018/0232142) disclose partitioning a portion solid state drives in a hyperconverged data storage system.

Panse et al. (US 2020/0201665) disclose preserving memory and storage of the system during an upgrade in a hyper-converged computing device domain.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.

	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            February 7, 2022